
	
		III
		112th CONGRESS
		2d Session
		S. RES. 621
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Mr. Lieberman (for
			 himself, Mr. Blumenthal,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Condemning the horrific attacks in Newtown,
		  Connecticut, and expressing support and prayers for all those impacted by that
		  tragedy.
	
	
		Whereas, on December 14, 2012, a mass shooting took place
			 at Sandy Hook Elementary School in Newtown, Connecticut;
		Whereas the people of the United States mourn the 26
			 innocent lives, including those of 20 children, that have been lost at Sandy
			 Hook Elementary School in this unimaginable tragedy;
		Whereas the people of the United States will always
			 remember the victims of the previous mass shootings that have occurred in the
			 United States and stand in solidarity with the survivors; and
		Whereas the quick action of law enforcement officials and
			 other first responders prevented additional losses of life: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)condemns the
			 senseless attack at Sandy Hook Elementary School in Newtown, Connecticut, on
			 Friday, December 14, 2012;
			(2)offers
			 condolences to all of the students, teachers, administrators, and faculty of
			 Sandy Hook Elementary School, as well as their families, and recognizes that
			 the healing process will be long and difficult for the entire Newtown
			 community;
			(3)honors the
			 selfless, dedicated service of—
				(A)the teachers,
			 school administrators, school support staff, medical professionals, and others
			 in the greater Newtown community;
				(B)the emergency
			 response teams and law enforcement officials who responded to the attack;
			 and
				(C)the law
			 enforcement officials who continue to investigate the attack; and
				(4)remains committed
			 to working together to help prevent tragedies like this from ever happening
			 again.
			
